UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4208


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALLEN RYAN ALLEYNE,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 11-9335)


Submitted:   September 12, 2013          Decided:   September 24, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Patrick L. Bryant, Appellate
Attorney, Richmond, Virginia, for Appellant.   Neil H. MacBride,
United States Attorney, Alexandria, Virginia, Michael R. Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Allen Alleyne was convicted of using or carrying a

firearm    during       and   in    relation   to   a   crime      of    violence       in

violation of 18 U.S.C. § 924(c)(1)(A) (2006), an offense that

carries     a     mandatory         minimum    sentence       of        five         years’

imprisonment.       At sentencing, the district court found, by a

preponderance       of    the      evidence,   that     the   firearm          had    been

brandished, a finding that increased the mandatory minimum term

to seven years.          The district court imposed an imprisonment term

of seven years.          Alleyne appealed his sentence, and we affirmed,

finding that Alleyne’s challenge was foreclosed by Harris v.

United States, 536 U.S. 545 (2002) (holding that a defendant’s

right to trial by jury is not violated when a mandatory minimum

sentence is imposed based on judicial fact finding).                       See United

States v. Alleyne, 457 F. App’x 348 (4th Cir. 2011).

            The    Supreme      Court   subsequently      vacated       this     court’s

judgment with respect to Alleyne’s sentence, overruled Harris,

and remanded for resentencing in light of the jury’s verdict.

See   Alleyne      v.     United     States,    133     S.    Ct.       2151     (2013).

Accordingly, we vacate the sentence and remand for resentencing,

consistent with the Supreme Court’s decision in Alleyne.                                We

dispense    with     oral       argument   because      the     facts      and       legal




                                           2
contentions are adequately resented in the material before this

court and argument will not aid the decisional process.



                                             VACATED AND REMANDED




                                3